Per Curiam.

Since plaintiff has neither alleged nor proved that any notice of Balo’s suit was given to defendant before its settlement or that the amount of that settlement and of the expenses incurred with respect to that suit and its settlement was fair and reasonable, plaintiff has not established any right to recover its claimed loss in payment of that settlement and those expenses. See Globe Indemnity Co. v. Schmitt, 142 Ohio St., 595.
The judgment of the Court of Appeals is reversed, and the judgment of the Common Pleas Court is affirmed.

Judgment reversed.

Zimmerman, Taet, Matthias, Bell and Peck, JJ., concur.
Weygandt, C. J., and Herbert, J., dissent.